Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on August 23, 2021 in which claim 1-20 are presented for examination.

				(3) Status of Claims
2.	Claims 1-20 are pending, of which claims 1, 14 and 18 are in independent form. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-20 of US Patent 11,107,265. This is a double patenting rejection because the patentably indistinct claims have not in fact been patented.
broadened versions of claims 1-20 of US Patent 11,107,265.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 8-17 and 18-20 are rejected under 35 U.S.C 103 as being unpatentable over Qin et al.  (US PG Pub 2019/0258318) filed on June 28, 2016 in view of Bastien et al.  (US PG Pub 20160170603) filed on June 16, 2016 in view of in view of Hummel (US PG Pub 2013/0342671) published on December 26, 2013.

	As per claim 1 and 14, Qin teaches A system for a head-mounted display, comprising: a frame; 
a display device (Para[0030] disclose a display, as taught by QIN); 
an outward-facing depth camera positioned on the frame (Para[0066] fig 2 disclose camera on a frame, as taught by QIN); and a storage machine comprising instructions executable by a logic machine to:
receive information from the depth camera about an environment(Para[0052-053] fig 1 discloses image corresponding to a living room via a camera, as taught by QIN);
present virtual content on the display device so that the virtual content appears to be positioned within the environment(fig 6A-B objects being displayed in a virtual environment, as taught by QIN);
determine a position of the head-mounted display within the environment (fig 1 Para[0052-0053] images corresponding to an environment through a camera e.g. living room, as taught by Qin); 

assign a position within the environment to a first joint of a user’s limb that is located outside of a field-of-view of the depth camera, the assigned position based at least on the determined position of the head-mounted display and a pre-determined spatial relationship between the first joint of the user’s limb and the head-mounted display;
determine a position of a second joint of the user’s limb, distal to the first joint based at least on pixels of a depth map corresponding to the user as determined from the information received from the depth camera;
determine a ray from a portion of the second joint of the user’s limb based on the position of the first joint of the user’s limb and the position of the second joint of the user’s limb; and 
responsive to the ray intersecting with an object positioned within the environment, indicate to the user that the object is being targeted.
	On the other hand, Bastien teaches assign a position within the environment to a first joint of a user’s limb that is located outside of a field-of-view of the depth camera (fig 7A-B Para0055-0058] discloses position of the elbow corresponding to the finger and elbow is outside the camera view, a taught by Bastien), the assigned position based at least on the determined position of the head-mounted display and a pre-determined spatial relationship between the first joint of the user’s limb and the head-mounted display(fig 7A-B Para[0052-66]User stretch arm corresponding to the displayed image.  It is obvious to one ordinary skill in the art that there is a connection between user’s arm which includes joints and HMD device since user selects object displayed in HMD, as taught by Bastien);
determine a ray from a portion of the second joint of the user’s limb based on the position of the first joint of the user’s limb and the position of the second joint of the user’s limb (Para[0053-0055] fig 7A-B display object 31 may be selected responsive to movement of second body part 202 towards display 14 when intersection point 206 is coincident with display object 31, as taught by Bastien); and 
(Para[0053-0055] fig 7A-B intersected point is the targeted object by the user, as taught by Bastien).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify QIN invention with the teaching of Bastien because doing so would result in increase efficiency allowing the user to interact with a compute system simply by pointing at the display.
	The combination of QIN and Bastien does not teach determine a position of a second joint of the user’s limb, distal to the first joint based at least on pixels of a depth map corresponding to the user as determined from the information received from the depth camera;
	On the other hand, Hummel teaches determine a position of a second joint of the user’s limb, distal to the first joint based at least on pixels of a depth map corresponding to the user as determined from the information received from the depth camera(Para[0020-0027][0126][0182] discloses determine the specific range of distances relative to the distance of the pixel that is closest to the reference camera within the depth map, as taught by Hummel);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify QIN and Bastien invention with the teaching of Hummel because doing so would result in increase accuracy by forming a template image of the object of interest and the template contains the relative spatial relation of information points on the object.


	As per claim 18, Qin teaches A method, comprising:

receiving information from an outward-facing head-mounted depth camera about an environment (Para[0066] fig 2 disclose camera on a frame, as taught by QIN);
presenting one or more virtual objects on a head-mounted display so that the virtual objects appear to 
be positioned within the environment(fig 6A-B objects being displayed in a virtual environment, as taught by QIN);
determining a position of the head-mounted display within the environment(fig 1 Para[0052-0053] images corresponding to an environment through a camera e.g. living room, as taught by Qin);
(fig 6A-B e.g. user’s position corresponds to the HMD device, as taught by Qin);
Qin does not explicitly teach 
determining a position of a joint of the user’s limb based at least on pixels of a depth map corresponding to the user as determined from the information received from the depth camera;
determining a ray from the joint of the user’s limb based on the assigned position of the user’s eye and the position of the joint of the user’s limb; and
responsive to the determined ray intersecting with an object positioned within the environment, indicate to the user that the object is being targeted.
On the other hand, Bastien teaches determining a ray from the joint of the user’s limb based on the assigned position of the user’s eye and the position of the joint of the user’s limb (Para[0053-0055] fig 7A-B display object 31 may be selected responsive to movement of second body part 202 towards display 14 when intersection point 206 is coincident with display object 31, as taught by Bastien); and
responsive to the determined ray intersecting with an object positioned within the environment,indicate
to the user that the object is being targeted(Para[0053-0055] fig 7A-B intersected point is the targeted object by the user, as taught by Bastien).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify QIN invention with the teaching of Bastien because doing so would result in increase efficiency allowing the user to interact with a compute system simply by pointing at the display.
	The combination of QIN and Bastien does not teach determining a position of a joint of the user’s limb based at least on pixels of a depth map corresponding to the user as determined from the information received from the depth camera;
On the other hand, Hummel teaches determining a position of a joint of the user’s limb based at least on pixels of a depth map corresponding to the user as determined from the information received from the depth camera(Para[0020-0027][0126][0182] discloses determine the specific range of distances relative to the distance of the pixel that is closest to the reference camera within the depth map, as taught by Hummel);


	As per claim 2 and 17,  the combination of Qin , Bastien and Hummel teaches wherein the object is a real-world object (Para[0051] disclose real world objects, as taught by Qin).
	
	As per claim 3 and 20,  the combination of Qin , Bastien and Hummel teaches recognize a selection gesture from the second joint of the user’s limb based on information received from the depth camera(Para[0053-0055] discloses image data from the depth camera.  The user 106 can select an object for 
Interaction displayed in the HMD, as taught by Qin); and 
select the targeted object responsive to recognizing the selection gesture (Fig 7A-B Para[0126-0130][0139] discloses device is selected and powered on after user point the to the device, as taught by Qin).

	As per claim 4,  the combination of Qin , Bastien and Hummel teaches recognize a manipulation gesture from fingers of the user’s hand based on information received from the depth camera (fig 6A-C 7A-B Para[0053-0055] discloses image data from the depth camera.  The user 106 can select an object for Interaction displayed in the HMD, as taught by Qin); and
manipulate the selected object responsive to recognizing the manipulation gesture (Fig 7A-B Para[0126-0130][0139] discloses device is selected and powered on after user point the to the device, as taught by Qin).

	As per claim 8, the combination of Qin , Bastien and Hummel teaches wherein the first joint of the user’s limb is a shoulder joint(fig 7A-B, as taught by Bastien).

As per claim 9, the combination of Qin , Bastien and Hummel teaches wherein the first joint of the user’s limb is an elbow joint(fig 7A-B, as taught by Bastien).

	As per claim 10, the combination of Qin , Bastien and Hummel teaches wherein the second joint of the user’s limb is a palm(fig 7A-B, as taught by Bastien).

	As per claim 11, the combination of Qin , Bastien and Hummel teaches wherein the second joint of the user’s limb is a knuckle(fig 7A-B, as taught by Bastien).
	
	As per claim 12, the combination of Qin , Bastien and Hummel teaches wherein the second joint of the user’s limb is a wrist(fig 7A-B, as taught by Bastien).

	As per claim 13, the combination of Qin , Bastien and Hummel teaches instructions executable by the logic machine to displaying the determined ray on the display device (fig 6A-B, as taught by Qin).

	As per claim 15, the combination of Qin , Bastien and Hummel teaches wherein the absence of the distal joint of the user’s limb from the field-of-view of the depth camera is used to limit possible assigned positions for the proximal joint of the user’s limb(Para[0020-0027][0126][0182], as taught by Hummel);.

	As per claim 19, the combination of Qin , Bastien and Hummel teaches wherein the assigned position of the user’s eye is further based on information received from an inward facing head-mounted camera(Para[0025-0027], as taught by Bastien).

5.	Claims 5-7 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Qin et al.  (US PG Pub 2019/0258318) filed on June 28, 2016 in view of Bastien et al.  (US PG Pub 20160170603) filed on June 16, 2016 in view of in view of Hummel (US PG Pub 2013/0342671) published on December 26, 2013 in view of Izumi (US PG Pub 2011/0141009) published on June 16, 2011.

	As per claim 5,  the combination of Qin , Bastien and Hummel does not teach wherein the manipulation gesture is a two-hand manipulation gesture.
On the other hand, Izumi teaches wherein the manipulation gesture is a two- hand manipulation gesture(fig 32-33 shows two hand operation, as taught by Izumi).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Qin, Bastien and Hummel invention with the teaching of Izumi because doing so would result in increase efficiency and accuracy for the user in performing an operation.

	As per claim 6, the combination of Qin, Bastien, Hummel and Izumi teaches wherein indicating to the user that the virtual object is being targeted includes presenting a targeting cursor at a terminus of the ray (fig 7A-B, as taught by Qin) opposite the second joint of the user’s limb(fig 32-35 shows two hand operation, as taught by Izumi).

	As per claim 7, the combination of Qin, Bastien, Hummel  and Izumi teaches adjust an appearance of the targeting cursor responsive to recognizing the selection gesture from the second joint of the user’s limb (fig 6A-B and 9 e.g. radial, as taught by Qin).

	As per claim 16, the combination of Qin, Bastien, Hummel  and Izumi teaches wherein indicating to the user that the object is being targeted includes presenting a targeting cursor at a terminus of the ray(fig 7A-B, as taught by Qin)  opposite the distal joint of the user’s limb (fig 32-35 shows two hand operation, as taught by Izumi).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, February 12, 2022